 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 130Denver Newspaper and Graphic Communications Local No. 22 (The Denver Publishing Company d/b/a The Rocky Mountain News) and Wayne Jerome Scott.  Cases 27ŒCBŒ4053Œ1, 27ŒCBŒ4119Œ1, and 27ŒCBŒ4152Œ1 September 30, 2002 DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT On January 22, 2002, Administrative Law Judge James L. Rose issued the attached decision.  The General Coun-sel filed exceptions and a supporting brief. The National Labor Relations Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, find-ings, conclusions as modified1 and to adopt the recom-mended Order as modified.21. The administrative law judge found that the Re-spondent violated Section 8(b)(1)(A) and (2) of the Act by causing the denial of overtime opportunities to the Charging Party, Wayne Jerome Scott, because he was delinquent in paying union imposed fines.  We adopt the judge™s finding.  The judge specifically found that Scott was unlawfully denied overtime opportunities for the weeks of May 13 and June 10 and 24, 2000.  The Gen-eral Counsel has excepted to the judge™s failure to find that Scott was also denied an overtime opportunity for the week of April 29, 2000.  Upon careful examination of the judge™s decision and the record, we find merit in the General Counsel™s exception.3  We therefore modify the judge™s finding to include the week of April 29, 2000, along with the other dates in the judge™s decision. 2. The judge found that the Respondent did not violate Section 8(b)(1)(A) of the Act by filing an internal union charge against member Scott in retaliation for Scott™s filing of a Board charge against the Respondent.  The judge concluded that the quick withdrawal of the internal union charge, the limited knowledge by the membership of the filing of the internal charge, and the absence of any trial or fine, sufficiently demonstrated no actual co-ercive effect on the Charging Party, and therefore there                                                                                                                      1 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 2  We shall substitute a new notice in accordance with our decision in Ishikawa Gasket America, 337 NLRB 175 (2001). 3 The record evidence establishes that the Respondent offered over-time shifts to employees who worked the full 5-day weekly schedule, starting with the employee who had worked the least number of over-time shifts. (Tr. 145.)   As argued by the General Counsel on exception, and not disputed by the Respondent, the Respondent™s records establish that Scott met these criteria for the week of April 29, as well as for the weeks of May 13 and June 10 and 24.  (R. Exh. 5.) was no violation of the Act.  The General Counsel has excepted to the judge™s failure to find a violation, arguing that the mere filing of the internal charge against Scott violates Section (8)(b)(1)(A), and that the mere with-drawal of the charge, and other factors relied on by the judge, are insufficient to remedy the coercive effect of the Respondent™s unlawful conduct.  For the following reasons, we find merit to this exception. Facts On October 17, 1999,4 the Respondent™s president, John George, filed an internal union charge against Scott because Scott had filed an unfair labor practice charge against the Union on October 13.  George™s charge al-leged that Scott violated the Union™s International consti-tution by filing charges with the National Labor Rela-tions Board (the Board) before taking his claim to the Union™s executive board.  On October 17, the Respon-dent™s secretary/treasurer, Cordelia Brimage, personally served Scott with the internal union charge along with a separate summons to appear before a trial committee on November 8.5The record further establishes that the internal union charge at issue was ﬁthrown outﬂ on October 19.  On that day, George informed Brimage that the Union™s attorney had advised that the internal charge was invalid and di-rected Brimage to disregard it.  Brimage made a hand-written notation at the top of the charge stating, ﬁInvalid Charges.  Thrown-out 10/19/99.ﬂ6  Brimage also orally informed Scott that the internal charge was invalid and that the Union was not going to proceed against him.  The charge, with Brimage™s handwritten notation, was placed in the Union™s files.  There is no evidence indicat-ing whether, and if so how, the members of the trial committee were informed that the charge was thrown out. Analysis Fundamental to the effectuation of the policies of the Act is promoting unrestricted access to the Board and the Board™s processes.  In keeping with this objective, the Board and courts have consistently held that a union vio-lates Section 8(b)(1)(A) of the Act when it takes coercive actions designed either to prevent a member from filing a charge with the Board or to retaliate against a member for filing such a charge.7  Filing an internal union charge  4 All dates hereafter are 1999 unless otherwise indicated. 5 The trial committee is a five-member board comprised of elected peers.  6 The summons to appear before trial committee, a separate docu-ment than the charge, had no notation regarding the charge being thrown out. 7 NLRB v. Shipbuilders, 391 U.S. 418 (1968); Painters Local 1115 (C&O Painting), 312 NLRB 1036, 1042 (1993); Auto Workers Local 338 NLRB No. 21  GRAPHIC COMMUNICATIONS LOCAL 22 (ROCKY MOUNTAIN NEWS) 131against a member in retaliation for the member™s filing of 
a charge against it with the Bo
ard is such a coercive act and therefore violates Section 8(b)(1)(A) of the Act.
8  This is because ﬁthe overriding public interest makes 
unimpeded access to the Boar
d the only healthy alterna-tive.ﬂ
9   Under this analysis, we agree with the General Coun-
sel that the Respondent violated Section 8(b)(1)(A) by 
filing an internal union charge against Scott on October 
17.  The clear language of the charge establishes the 
8(b)(1)(A) violation.  In addition, the charge was filed by 
the Union™s president, a hearing was scheduled, and a 
summons was issued and served on Scott.
10  An actual 
trial, fine, or other discipline is unnecessary to establish 

the violation
.11We also find that the eviden
ce fails to demonstrate that 
the Respondent effectively repudiated that violation. The 

mere withdrawal of the in
ternal union charge against 
Scott, in the absence of an action specifically repudiating 
the coercive effect of the conduct, is insufficient to rem-
edy the 8(b)(1)(A) violation.
12  Although the Respondent 
notified Scott that the charge against him was withdrawn, 
it did not assure him, or other union members, of their 
rights and guarantee that it would not engage in such 
conduct in the future.  The Respondent also failed to ap-
propriately remove from all union files any reference to 
the charge filed against Scott.
  Accordingly, contrary to 

the judge, we find that the Respondent violated Section 
8(b)(1)(A) of the Act by filing an internal union charge 
against Scott in reprisal for his filing a charge with the 
Board against the Union.13AMENDED REMEDY In addition to the remedy provided for in the judge™s 
decision, we shall order the Respondent to remove from 
                                                                                            
 1989 (Caterpillar Tractor Co.)
, 249 NLRB 922, 923 (1980
); Independ-
ent Shoe Workers (U.S. Shoe Corp.), 
208 NLRB 411, 417 (1974). 
8 Id.  It appears from the record
 that the provision in the Union™s 
Constitution and Bylaws on which the 
charge was based is no longer in effect.  
9 NLRB v. Shipbuilders
, supra, 391 U.S. at 424. 
10 Presumably, the summons was also provided to the members of 
the trial committee. 
11 See, e.g., Auto Workers Local 1989 (Caterpillar Tractor Co.)
, su-
pra. 
12 Painters Local 1115 (C&O Painting)
, supra, 312 NLRB at 1042; 
Auto Workers Local 1989 (Caterpillar Tractor Co.)
, supra, 249 NLRB 
at 923Œ924. 
13 Member Cowen agrees with his colleagues that the Respondent 
did not effectively repudiate this viol
ation of Sec. 8(b)(1)(A).  Member 
Cowen specifically notes in this regard that the Respondent™s claim of 
repudiation rings hollow given that 
the Respondent™s unlawful act of 
filing internal charges against Scott 
was inextricably intertwined with its discriminatory denial of ove
rtime opportunities to Scott, which 
conduct post-dated its purported repudi
ation and was itself never repu-
diated or remedied by the Respondent.  
its records any reference to
 the internal union charge, filed on October 17, 1999, against Wayne Jerome Scott, 
for filing unfair labor practi
ce charges with the Board against the Union and to notify Scott in writing that it has 
done so and that the Respondent will not use the charge 
against him in any way. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Denver 
Newspaper and Graphic Communications Local No. 22, 
Denver, Colorado, its officers, agents, and representa-
tives, shall take the action set forth in the Order as modi-
fied. 1.  Insert the following as paragraph 1(a) and reletter 
the subsequent paragraphs:  
ﬁ(a) Filing internal union charges against its members 
for filing unfair labor practice charges with the National 
Labor Relations Board.ﬂ 
2.  Insert the following as paragraph 2(a) and reletter 
the subsequent paragraphs:  
ﬁ(a) Within 14 days from the date of the Board™s Order 
remove from its files any reference to the October 17, 
1999 internal union charge against Wayne Jerome Scott 
for filing NLRB charges against the Union, and within 3 
days thereafter notify Scott in writing that it has done so 
and that it will not use his filing of the charge against 
him in any way.ﬂ 
3.  Substitute the following for existing paragraph 2(b) 
(now relettered as par. 2(c)): ﬁ(c) Preserve and, within 14 days of a request or such 
additional time as the Regional Director may allow for 

good cause shown, provide at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-

cial security payment records, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order.ﬂ 
4. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX NOTICE TO MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and ha
s ordered us to post and obey 
this notice. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 132FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT file internal union charges against our 
members for filing unfair labor practice charges against 
us with the National Labor Relations Board. 
WE WILL NOT deny any member the opportunity for ex-
tra shifts because this member is delinquent in paying 
fines levied as a result of internal union charges. 
WE WILL NOT in any like or related manner restrain or 
coerce our members in the exercise of the rights guaran-

teed them by Section 7 of the Act. 
WE WILL within 14 days form the date of the Board™s 
Order remove from our files any reference to the October 

17, 1999 internal union charge filed against Wayne 
Jerome Scott and 
WE WILL within 3 days thereafter notify 
Scott, in writing, that we have done so and that we will 
not use his filing of the charge against him in any way. 
WE WILL make whole Wayne Jerome Scott for any loss 
of wages or other benefits he
 may have suffered as a re-
sult of our discrimination against him, with interest. 
DENVER NEWSPAPER AND GRAPHIC COM-MUNICATIONS LOCAL NO. 22 Barbara E. Blanton Greene, Esq., for the General Counsel. Dennis E. Valentine, Esq., of Denver, Colorado, for the Re-spondent. DECISION STATEMENT OF THE CASE JAMES L. ROSE, Administrative Law Judge.  This matter was tried before me at Denver, Colorado, upon the General Coun-sel™s complaint alleging that the Respondent Union engaged in 
various acts violative of Section 8(b)(1)(A) of the National 
Labor Relations Act..  The Respondent generally denied that it 
committed any violations of the Act. 
On the record as a whole, including my observation of the 
witnesses, briefs and arguments of counsel, I make the follow-ing  FINDINGS OF FACT  I. JURISDICTION
 At all times material, The De
nver Publishing Company d/b/a 
The Rocky Mountain News (the News) has engaged in the 
business of publishing a daily ge
neral circulation newspaper from its facility in Denver, Colorado, in connection with which 
it has held membership in, or s
ubscribed to various interstate 
news services, including the Associated Press, published vari-
ous nationally syndicated features, and advertised various na-
tionally sold products.  The News
 annually derives gross reve-
nues in excess of $200,000.  I therefore find that the 
News is an employer engaged in interstate commerce within the meaning 
of Sections 2(2), (6), and (7) of the Act. II.  THE LABOR ORGANIZATION INVOLVED The Respondent, Denver Newspa
per and Graphic Communi-cations Local No. 22 (the Union) is admitted to be, and I find 
is, a labor organization within th
e meaning of Section 2(5) of the Act.  III.  THE  ALLEGED UNFAIR LABOR PRACTICES A.  The Facts 
As with most labor disputes, the events alleged here to be 
unlawful did not occur in a vacuum.  Therefore some back-
ground facts are necessary.  The Charging Party, Wayne Scott, 
has been a member of the Union for 45 years, having worked 
for the Denver Post until 1998 at which time he reached a set-
tlement with that newspaper™s ma
nagement that in lieu of being 
discharged for a second charge of sexual harassment of a fellow employee, he would accept $32,000 and agree not to seek fu-
ture employment with the Post.
 The Post
 and News were separate entities; apparently how-
ever, some time after the initial 
charge in this matter they 
merged into The Denver Newspaper Agency.  Material here, as 
has been the practice, under cer
tain circumstances (discussed below) employees of one paper will work shifts for the other. 
In early 1999, Scott sought employment with the 
News and apparently filed an application.
  By letter dated March 9, his 
application was denied.  Scott then, through the Union, sought 

work with the News as a substitute employee.
  As is apparently 
traditional in the industry, the Union provides employees when 
the need arises.  Though complicat
ed, I find that the first employ-ees to be offered extra shifts are full-time employees who have 
worked their designated five shifts in a week.  Then if not all avail-
able shifts can be filled, the union chapel chairman (steward) or the 

assistant, will contact full-time employees of the 
Post.  Last will be 
retirees.  There are also ﬁsubstitutesﬂ but the record suggests that 
substitutes were not used during the time material here.  A substi-
tute is a full-time employee who, because of lack of work, has not 
been assigned five shifts or is a full time employee suspended from 
the other employer.   According to John George, the Union™s president during the 
material times here, Paul Gledhill, the vice president of opera-
tions for the News was reluctant to hire Scott, knowing of Scott™s problems with the 
Post.  Nevertheless, George was able 
to persuade Gledhill to hire Scott as a part-time employee, and 
subsequently Scott got ﬁa coupl
eﬂ shifts a week as a retired member.   
However, Scott was not satisfi
ed, contending that under the Union™s constitution and bylaws he should be considered a 
substitute and he disputed that George designated him as a 
retired member for purposes of being offered work.  While Scott claims he was not retired, he did admit that he testified in 
a State court action that he was.  According to George, Scott 
said he should be given ﬁround-robin status on the overtime 
boardﬂ (employees on the overtime board are called based on 
 GRAPHIC COMMUNICATIONS LOCAL 22 (ROCKY MOUNTAIN NEWS) 133the number of times they have 
been offered work, with the lowest number being given the first call).  George told Scott 
that such was not his decision to make, that Scott would have to 
take it up with the executive board of the Union.  Since there 
was a great deal of overtime available during this period, the 
executive board decided it would not hurt full-time employees 
to treat Scott as a full-time Post
 employee.  However, there is 
some question as to whether the change in status in fact helped 
Scott.  Indeed, there is testimony that being designated a full-
time 
Post employee rather than a retired member meant that he 
might get fewer shifts since the News
 Chapel Chairman could 
contact retired members first if unable to reach the Post
 chapel chairman. 
In any event, Scott continued to complain about not getting 
enough shifts and on September 19, 1999, wrote identical let-ters to the 
News and the Union stating his ﬁdesire and (my) 
availability to work thirty five hours each and every week.ﬂ  
This, according to Scott was a request for full-time employ-
ment, notwithstanding that under the collective-bargaining 
agreement, full time is 37-1/2 hours per week (unless one were 
to work five night shifts, which are 7 hours each).  Scott was 
subsequently hired as a 
full-time employee by the 
News in January 2000. 
Notwithstanding that George had in fact persuaded the News to hire Scott, on October 11, 
1999, Scott filed an intraunion charge against George claiming that George had failed to repre-
sent him is obtaining work with the News.  And on October 13, 
Scott filed his first charge with the NLRB alleging that George 
had failed to represent him in his quest to secure five shifts per 
week at the 
News.  On October 17, George retaliated with an intraunion charge of his own against Scott for filing the NLRB 
charge.  George™s charge 
was ﬁthrown-outﬂ on October 19 
when the Union™s attorney learned of it. 
George also filed an intraunion charge against Scott for 
bringing a frivolous charge against him.  On this Scott was 
found guilty by the Special Trial Committee on December 5, 
1999, and fined $50.  On March 15, 2000, Scott was found guilty of abusing a fellow member and fined 1-day™s pay 
($154).  Scott has not paid either of these fines. Thus as of the week of April 15, 2000, Scott was noted as 
ﬁdelinquentﬂ on the News overtime board and from then through the week of July 1, there is no indication on the over-
time board sheets that Scott was ever called for extra work.  
There are notations, undisputed by Scott, that in most weeks 
between April and July, he did not work five shifts and there-
fore would not have been eligible for extra work. During the course of these ev
ents, Scott contends, and the General Counsel alleges, that various officers and agents of the 
Union threatened, fined, and otherwise discriminated against him because he had filed charges with the NLRB.  These alle-
gations will be treated seriatim as
 they appear in the complaint. 
B.  Analysis and Concluding Findings Most of Scott™s assertions, and the complaint allegations, de-
pend on crediting Scott and discrediting the Respondent™s wit-
nesses.  This I decline to do.  I found Scott to be a most in-
credible and self-serving witness.  I believe that throughout the 
time in question, Scott sought favorable treatment for himself and his recitation of the events tailored to that end.  His dispute with the Union is based on his assertion that George failed to 
represent him, an assertion which seems incredible on its face 
given the facts.  Scott was about to be fired by the 
Post and the Union was able to negotiate 
a settlement which included pay-
ment of $32,000 to Scott in order to bridge the time to his re-
tirement.  Then when Scott decided he wanted to work, George 
was able to convince the News management to hire him, first as a part time employee then full time.
  George™s efforts on behalf of Scott occurred during the time Scott maintains union officers 

were threatening and discrimina
ting against him.  Therefore, 
Scott's™ testimony about deroga
tory comments and threats sim-
ply are not consistent with the 
favorable treatment he was re-ceiving. In addition to Scott™s generally negative demeanor, I note 
that: (1) He testified that Chapel Chairman George Shaffer told 
him he would be getting ﬁshitty shiftsﬂ because he filed an 
NLRB charge.  This was alleged to have occurred in the July to 
September 1999 timeframe.  However, Scott did not in fact file his first charge until October 13.  (2) In the two letters he wrote 

in September he stated his availability to work 35 hours a week, 
which he testified was a reque
st for full-time employment.  
When it was pointed out to him on cross-examination that full 

time would be 37-1/2 hours a week, he testified that he made a ﬁtypographicalﬂ error.  Such is totally incredible.  I believe that 
when he wrote these letters, some time before there was any 
indication of litigation, he had something else in mind.  I be-
lieve that his testimony about 
a ﬁtypographicalﬂ error was an 
intentional attempt to mislead me on what he considered to be a 
material fact.  (3) His testim
ony about the sexual harassment 
charges at the 
Post was evasive.  (4) His testimony about re-
ceiving a financial report from the Union™s attorney was eva-
sive. 
On balance, where there is a dispute between the testimony 
of Scott and witnesses for the Respondent, I discredit Scott. 1.  Threat by Shaffer on October 14 
This allegation apparently refe
rs to Scott™s contention that some time during the July to September timeframe, Shaffer told 
Scott he would be getting ﬁshittyﬂ shifts because he had gone to 
the Board.  Shaffer denied making such a statement, a denial I 
credit.  Shaffer did tell Scott that his demand that he not be 
treated as a retired member could result in fewer shifts because 

of the way the system works.  But this was not a threat.  I con-
clude that Shaffer did not in fact threaten Scott as alleged in 
paragraph 6 (a) and I shall recommend it be dismissed. 2.  Filing an intraunion charge against Scott on October 17 There is no question that on October 17, George filed a 
charge against Scott because Scott had filed a Board charge 
against the Union and could certainly be violative of Section 
8(b)(1)(A).  However, two days
 later, upon learning about it, 
the Union™s attorney advised that the charge be ﬁthrown out.ﬂ  
And it was.  There is no evidence that George™s charge was 
published to the membership or even known by anyone other 
than George, the chapel chairman
 and the secretary/treasurer.  
There was no trial or fine.  As soon as the Union was presented 
with George™s charge, and such was checked by counsel, it was 
dismissed.  I conclude that the mere filing an intra union charge 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 134by a member (even the president), without more, is not suffi-
cient to make out a violation of Section 8(b)(1)(A) and I shall 
recommend that paragraph 6(b) be dismissed.  C.f. Painters Local 1115  (C & O Painting), 
312 NLRB 1036, 1043 (1993). 3.  Telling Scott that he would be hired if ﬁunion problemsﬂ were resolved It is alleged that on October 23, George ﬁinformed the 
Charging Party that the Employer (the News) would hire the 

Charging Party if ‚union problems™ were resolved.ﬂ  In fact, by 
this time Scott was working for the News
, notwithstanding that News management had been reluctant to hire Scott because of 
his problems at the Post.  In addition, there is no evidence to 
support the factual assertion of this allegation and I shall rec-

ommend that paragraph 6(c) be dismissed. 
4.  Fining Scott because he filed charges with the NLRB 
It is alleged that on December 15, the ﬁRespondent fined the 
Charging Party because the Charging Party filed charges with 
the National Labor Relations Bo
ard and/or engaged in other protected concerted activities.ﬂ Scott filed intraunion charges against George because, in his 
opinion, George should have instructed the chapel chairmen to 

treat him as a substitute rather 
than a retired member.  Since 
Scott had not gotten his way, he 
claimed that George therefore 
did not appropriately represent hi
m.  George retaliated by filing 
an intraunion charge against Scott for having filed a frivolous 
charge.  On December 5, the Special Trial Committee found 
George not guilty and Scott guilty and fined him $50.  This is 
apparently the basis of the allegation in paragraph 6(d). 
I conclude that the charge and countercharge here were 
ﬁwholly intraunion conduct and disciplineﬂ relating a demand 
by Scott that he be treated differently than the union leadership 
though he ought to be.  In these circumstances, I conclude that the charge by George and the fine were not violative of the Act.  
Office Employees Local 251  (Sandia National Laboratories), 
331 NLRB 1417  (2000),  Therefore, I shall recommend that 
paragraph 6(d) be dismissed. 5.  Filing intraunion charges against Scott on February 19, 2000 
The General Counsel™s evidence on this allegation is sketchy.  Apparently it relates to a fine levied by the trial com-
mittee on March 13, 2000.  This followed a charge against 
Scott because he complained to his shift foreman the lead em-
ployee (who apparently assigns 
tasks) had not given him the 
help he thought he should have.  The work dispute Scott had 

was personal to himself and arose from the fact that when he 
went to work full time for the 
News in January 2000 he was the 
junior pressman and assigned to duties accordingly, even 
though he 40 years experience as a pressman. 
On the day in question, Scott 
was assigned to install plates and thought he should have help.  But there was no apprentice 
on the shift to help him and Scott thought the ﬁfloor manﬂ (the 
senior operator on the shift) should assign another journeyman, 
which he did not.  Scott therefore complained to the foreman.   As far as I can tell the work dispute and resulting intraunion 
charge was personal to Scott and in no way related to concerted 
activity.  Nor is there any eviden
ce that this charge in any way 
related to the fact that Scott filed a charge with the Board.  I 
find it to have been a wholly intraunion dispute.  Therefore, the 
charge, trial and fine were not violative of Section 8(b)(1)(A).  I 
shall recommend paragraph 5(e) be dismissed. 
6.  Threat on March 5 by Tracey Belcher 
Tracey Belcher was an assistant chapel chairman and the 
floor man whom Scott felt should have assigned him help with 
the plates.  However, the basis of this allegation is unclear.  
There is no evidence that Belcher threatened Scott on March 5.  
I shall recommend that this paragraph of the complaint be dis-
missed. 
7.  Fine of March 13 This allegation relates to the intraunion charge filed against 
Scott on February 19.  A preponderance of the credible evi-

dence does not support the General Counsel™s allegation that 
the fine of Scott under this charge was motivated by his having 
filed charges with the Board.  I conclude that this dispute was 

wholly intraunion, and arose out of Scott™s personal feelings 
rather than having anything to do with his Board charges.  Ac-
cordingly, I shall recommend that 
paragraph 6(g) be dismissed. 8.  Refusing to provide a financial report on May 4 
It is undisputed that on May 4, while at work, Scott asked 
Cordelia Brimage, the Union™s secretary-treasurer, for a copy 
of the Union™s financial report.  Also undisputed  is that 
Brimage told him she did not have a copy with her and that he 
should come to the union meeting to get one.   While a member no doubt has a right to see, even have, the 
union™s financial reports, the General Counsel has offered no 
authority to support the proposition 
that a member is entitled to 
such reports at a time and place of his choosing. 
Further, it is clear that Scott was less interested in actually 
receiving such a report than trying to set up facts to support an 

unfair labor practice.  Thus Shaffer credibly testified that he 
overheard this conversation be
tween Scott and Brimage and told Scott he had a copy of the report which Scott could have.  
Scott declined, saying that he wanted the report from Brimage.  
Finally, Scott did receive a copy of the report from Counsel for 
the Union, although he was evasive about this when questioned 
on cross-examination. I conclude that the General Couns
el failed to establish a legal or factual basis for the allegation in paragraph 6(h) and I shall recommend that it be dismissed. 9.  Telling Scott he would have to file a Board charge to get the report Scott testified: ﬁI just asked her,
 I said have they put out a fi-
nancial report?  And she said yes.  And I said can I get a copy 
of it?  And she said come to the Union meeting.  And I said that 
isn™t what the bylaws say.  And she said, ‚Then take it to the 
Labor Board.™  I said okay.ﬂ 
Brimage testified: ﬁWayne (Scott) had asked, requested to 
have a copy of that (the financ
ial report), and I said I don™t have one on me right now, and then he 
says, ‚Well, I want a copy,™ 
and I said, ‚Well, sinceŒyou may want to go down to the Labor 
Board and get a copy from them because it might be a lot faster 
than meŒwaiting for me to get it for you,™ was my response.ﬂ 
 GRAPHIC COMMUNICATIONS LOCAL 22 (ROCKY MOUNTAIN NEWS) 135Brimage went on to testify: ﬁI said Labor Board actually 
meaning the Department of Labor, and I think Mr. Scott 
thought I meant NLRB.  I had the departments mixed up.ﬂ  She in fact files the Union™s financial reports with the Department 
of Labor.  I credit Brimage™s testimony that she said Labor Board 
meaning Department of Labor.  Further, even accepting Scott™s 
version of their discussion, I find no threat that the only way for 
him to get a copy of the financial report would be to file a 
Board charge.  Further, Shaffer™s contemporaneous statement 
belies such a conclusion.  I conc
lude that the General Counsel failed to establish the allegation in paragraph 6(i) and I shall 

recommend it be dismissed. 10.  Since May 2000 telling Scott he could not work 
overtime as long as his fines were unpaid The only evidence to support this
 allegation is Scott™s testi-
mony, which I found generally incredible, that sometime in 
1999 Shaffer ﬁinformed me that I 
could not work any extra shift 
also whenŠbecause I was delinquent by not paying these 
fines.ﬂ  He further testified: ﬁI just asked him why I wasn™t 
getting any more shifts, and he said that they weren™t available 

and he was doing what John George 
said as far a working me as a retired individual.ﬂ  According to Scott, these conversations 
with Shaffer happened before he had been fined, which means 
that Shaffer could not have said
 Scott was delinquent.  Scott™s testimony is not cons
istent with known facts and it is rejected. I cannot conclude that Scott was ever told that he would not 
receive overtime because he had not paid the fines, even though 
I infer such was the case, infra.  Accordingly, I conclude that 
the allegation in paragraph 6(j) be dismissed. 10.  Refusing to call Scott for overtime because of 
his delinquency 
After Scott became a full-time employee of the 
News, he was 
eligible for overtime shifts in any week in which he actually 
worked five shifts.  This did not occur often.  According to 
Scott, in most weeks he laid o
ff one or more shifts, suggesting that throughout he was really not interested in working full 
timeŠthat he wanted a few shifts
 of his own choosing.  Never-theless, there were occasions when Scott in fact worked five 
shifts and had the lowest number of calls for overtime.  The Union™s records do not reflect that he received calls for over-
time after ﬁdelinquentﬂ was placed by his name, even in those 
weeks when he would have been entitled, which from the over-
time board sheets in evidence were the weeks of May 13, June 
10 and June 24. The Respondent argues that Scott did not receive calls be-
cause he had changed his telephone number.  Though Scott™s 
testimony about his telephone num
ber is far from convincing, I 
conclude that in fact the Union had a number where he could 
reasonably be reached.  On the other hand, I am not convinced 
by George™s testimony to the effect that Scott was always 
called but no mark was put by hi
s name when he was not actu-ally contacted.  Early in 2000, a
nd before he was designated as delinquent, there were indications that Scott received calls at 
about the same rate as others. Even if Scott was hard to reach, of all the calls that George 
testified must have been made to fill shifts, if Scott had not 
been discriminated against there would have been some indica-

tion that he was called.  There is none.  I am therefore con-
vinced that he was not called for overtime shifts because he had 
not paid the fines.  Though levy
ing the fines was not unlawful, to discriminate against Scott in matters of employment oppor-
tunity because he did not pay them was a violation of Section 
8(b)(1)(A) and (2).1  E.g.,
 Fisher Theatre, 
240 NLRB 678 (1979). IV.  REMEDY Having found that the Respondent has engaged in certain un-fair labor practices, I conclude 
that it should be ordered to cease and desist therefrom and to take
 certain affirmative action de-
signed to effectuate the policies of the Act, including making 
whole Wayne Scott for overtime shifts he should have been 
called for in those weeks were he worked five shifts and there 
is no indication on the Union™s records that he was offered and 
refused an extra shift, plus interest as computed in 
New Hori-zons for the Retarded, 283 NLRB 1173 (1987). On these findings of fact and conclusions of law and on the 
entire record, I make the following recommended
2ORDER The Respondent, Denver Newspa
per and Graphic Communi-cations Local No. 22, Denver, Co
lorado, its officers, agents, 
and representatives, shall 
1.  Cease and desist from (a) Denying to any member the opportunity for extra shifts 
because that member is delinquent in paying fines levied on 
intraunion charges. (b) In any like or related manner, restraining, or coercing 
employees in the exercise of the rights guaranteed them by 
Section 7 of the Act. 2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. (a) Make whole Wayne Scott for any loss of earnings and 
other benefits suffered as a result of the discrimination against 
him in the manner set forth in the remedy section of this deci-
sion. (b) Preserve and, within 14 days of a request, make available 
to the Board or its agents for examination and copying, all re-
cords necessary to analyze the amount of backpay due under 
the terms of this Order. 
(c) Within 14 days after service by the Region, post at its 
business office and meeting places copies of the attached notice 
marked ﬁAppendix.ﬂ3  Copies of the notice, on forms provided 
                                                          
 1 Though the complaint does not allege this paragraph to be viola-
tive of Section 8(b)(2), such was a 
technical omission and to find this 
does not affect the Respondent™s rights. 
2 If no exceptions are filed as provided by Sec. 102.46 of the Board's 
Rules and Regulations, the findi
ngs, conclusions, and recommended 
Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 136by the Regional Director for Re
gion 27, after being signed by 
the Respondent's authorized representative, shall be posted by 
the Respondent immediately upon receipt and maintained for 
60 consecutive days in conspic
uous places including all places where notices to members are customarily posted.  Reasonable 
steps shall be taken by the Responde
nt to ensure that the notices 
are not altered, defaced, or covered by any other material. 
(d) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
The allegations of unfair labor practices not specifically 
found are hereby dismissed. 
  